Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.

Argument: Applicant argued “Claim 1 sets forth, in part, a metering information collector to enable metering activity by a media presentation device in response to detection of an activation message from a media content provider, and obtaining information associated with a user of the media presentation device, the information obtained from the media presentation device. Neither Stefanik et al. nor Salmonsen et al. teach or suggest the subject matter of claim 1.” (Remarks 3/24/2021, page 8, 3rd full paragraph).
Response: Examiner respectfully disagrees. Stefanik discloses “metering activity by the media presentation device”. Stefanik ([0027], last 2 sentences) states “When it is connected to a viewing device, e.g., a television set at a subscriber premises, the set-top box responds to and records the viewing selections ("event data") of a subscriber. At predetermined intervals, the set-top box uploads this event data through the distributed network to the merge processor”, wherein the media presentation device is the set-top box. 
Stefanik also discloses “obtain information associated with a user of the media presentation device, the information associated with the user obtained from the media presentation device”. Stefanik ([0028]) states  “Merge processor 100 receives the event data from the set-top boxes, organizes the data, and stores the data in event lists arranged by subscriber account”. 
As stated in CTFR (12/24/2020, page 5, lines 3 – 4), Stefanik does not disclose “enabling metering activity in response to detecting an activation message from a media content provider.”
Applicant argued that “Furthermore, Salmonsen et al. is completely silent to enabling metering activity by the media presentation device. To the extent that Salmonsen et al. describe a media presentation device, such structure may be aligned with the emulator-enabled media player 1112, which fails to describe any metering activity” (Remarks 3/24/2021, page 9, lines 6+).
For example, the media controller 1124 includes control functionality to select, enable, initiate and manage emulated interactions. …”. 
Salmonsen further discloses ([0030]) “In the case that a user device 102 has already been initialized in the described manner, the act of engaging the user device 102 with the media interface system 100 starts an update process which gleans new, different, and/or updated content references from servers 104 and 106 in comparison to the references already found in the menuing system of user device 102. The newly acquired references are used to refresh the content references already incorporated in the user device menuing system.” 
Hence, from the above, the activation message can be interpreted as being the done by the media controller 1124 which initiates emulated interactions and starts the update process.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanik et al. (US 20050251820) in view of Salmonsen et al. (US 20060026162).

Regarding claim 1, Stefanik discloses an apparatus to control media content presented on a media presentation device, the apparatus (Fig. 1; media presentation device is the television shown in Fig. 1; Abstract; [0003]; [0026]) comprising:
a metering information collector to obtain metering activity by the media presentation device ([0025], last sentence discloses collecting data; [0026] discloses storing and  analyzing data associated with a subscriber and classifying the individual subscriber in a demographic group. A metering information collector is inherent and is interpreted as the set-top box or within the set-top box since it first collects data about the user; [0035] discloses the set-top box provides a control interface through which a subscriber makes viewing selections; [0027]; [0028]);

and a communication interface (Fig. 1, interface in set-top box disclosed in [0035]; [0035] discloses “for interactive systems, exchanges messages (including display data) with merge processor 100 over distribution network 106”) to:
receive first media content from a media content provider (Fig. 1, media content provider interpreted as the head end side 110; [0026]; [0034]; Fig. 5 discloses “program” sent before any advertisements. First media content is interpreted as the “program” segment initially sent before any “advertisement” segments);
establish a communication link via a network to the media content provider, the communication link to facilitate sending the information to the media content provider 
and obtain information associated with a user of the media presentation device, the information associated with the user obtained from the media presentation device ([0028]) states  “Merge processor 100 receives the event data from the set-top boxes);
cause the media presentation device to, in response to receiving a control command from the media content provider via a return path on the communication link of the network (Fig. 5; [0024]; wherein the control command is interpreted as the commands that switch between “Program” and “Advertisement”; [0073]), present second media content corresponding to the information (Fig. 2, block 212a; [0049] discloses “In response, profile processor 104 chooses an advertisement corresponding to the subscriber's customer profile and demographic group, and file server 102 delivers the advertisement to the subscriber in a menu screen or playlist”; wherein the second media content corresponding to the information is the advertisement that is selected based on the user profile/demographic data; Fig. 5 shows “advertisement” interspersed between “program’ segments), the return path to facilitate control of the media presentation device by the media content provider ([0025] discloses return path; Fig. 5 discloses the stream sent out by the media content provider, so it facilitates control of ‘program” and “advertisement” segments and therefore of the media presentation device).
As stated above, Stefanik doesn’t explicitly disclose a metering information collector. However, the set-top box collects the data associated with the user and sends it to the 
Stefanik does not disclose enabling metering activity in response to detecting an activation message from a media content provider.
In the same field of endeavor, however, Salmonsen discloses enabling metering activity in response to detecting an activation message from a media content provider ([0140] discloses “For example, the media controller 1124 includes control functionality to select, enable, initiate and manage emulated interactions”; ([0030]) “In the case that a user device 102 has already been initialized in the described manner, the act of engaging the user device 102 with the media interface system 100 starts an update process ….). 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the method, as taught by Salmonsen in the system of Stefanik because initiating collecting of the information would enable the head end 110 to build up a database of information about the user of the set top box, so that appropriate advertisements could then be sent to the user.

Regarding claim 2, Stefanik discloses the obtained information includes demographic information corresponding to the user ([0025], last sentence; [0026]; [0030]; [0032]).



Regarding claim 4, Stefanik discloses the second media content includes an interest-based targeted advertisement (Fig. 5, second media content is the “advertisement” segment; [0025], last sentence; [0026]; [0032]).

Regarding claim 5, Stefanik discloses the metering information collector and the communication interface operate on the media presentation device at a media presentation location (Fig. 1 shows set-top box, which is interpreted as the metering information collector, interacting with the television at the user location; interface in set-top box disclosed in [0035]; [0027] discloses set-top box connected to television at the subscriber premises).

Regarding claim 6, Stefanik discloses the media presentation device is a television at a media presentation location (Fig. 1, right side; [0027], 7th last line onwards).

The continuous broadcast indicates the beginning of an advertisement insertion slot with a signal in the broadcast transmission, known as a q-tone 502”; [0074] discloses “Thus, at q-tone 502, head end 110 communicates to each set-top box two items of tuning information. Knowing the customer profile or demographic group of the subscribers, head end 110 tells each set-top box 1) which PID to tune to, and 2) for how long, i.e., the duration of the advertisement insertion slot”; wherein the codes are interpreted as element 502).

Regarding claim 8, Stefanik discloses the communication interface is to retrieve the second media from at least one of the media content provider, a media content producer, an advertiser, or another entity communicatively connected via the network (Fig. 1 shows second media retrieved from the head end 110, which as stated before is interpreted as the media content provider).

Claims 9 - 16 are similarly analyzed as claims 1 - 8 respectively.

Claims 17 - 21 are similarly analyzed as claims 1 - 4, 8 respectively. Machine readable medium is shown in Fig. 1 (databases 120, 122, 124, 126).

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to metering media content displayed on a presentation device:

Hopkins (US 20070100690) discloses System and method for providing targeted advertisements in user requested multimedia content.
Swix et al.  (US 6718551) discloses method and system for providing targeted advertisements.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF DSOUZA/Primary Examiner, Art Unit 2632